DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb. 2022 has been entered.
 

Specification and Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show all features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Paragraph 100 of the specification references Fig 10 and recites “Cooling fluid would be circulated within one set of pipes (an inlet pipe, 8 and an outlet pipe, 9) and heating fluid in the other (inlet pipe, 10 and outlet pipe, 11). The feed would enter the column at inlet 7, the distillate product would exit at the top at outlet 12, and the bottoms would exit the bottom at outlet 13.” Inlet pipe 10 and outlet pipe 11 are not shown in Fig 10. The outlet 12 and outlet 13 are not shown in Fig 10. Further, the number 1 (shown four time in Fig 10) is not clear.
The Fig 29 labels are unclear with 6 numbers “1” and five number “2”, where not all the numbers refer to the same feature. Paragraph recites numbers 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24 in Fig 29. None of the numbers are present in Fig 29.
Paragraph 125 (filed 16 Aug. 2021) refers to features of Fig 25. However, the features described in the paragraph appear to be those of Fig 33 (filed 16 Aug. 2021).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 25-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “passing the first product gas sorbed in the liquid sorbent medium in a first flow path in a desportion/regeneration zone comprising a first minimal surface area material separating the first flow path from a second flow path in the desorption/regeneration zone, wherein the first flow path and the second flow path pass within a single housing of the desorption/regeneration zone; forming a relatively lean, regenerated sorbent medium in the second flow path in the desorption/regeneration zone”. Support for the limitation does not exist in the specification.
Paragraphs 12, 106-108, 117, and 117 describe the fluid in the second flow path as having a higher concentration of the product gas sorbed in the liquid sorbent medium. As described above cited paragraphs, the rich sorbent flows in the first flow path, vapor flows from the first flow path to the second flow path and into the second flow path, then condenses in the second flow path containing a second liquid flow. Thus, the fluid in the second flow path is not a relatively lean, regenerated sorbent medium. The process described in the specification is similar to the DCMD process of Fig 2 a in Lawson et al. “Membrane distillation” Journal of Membrane Science 124 1-25 published 1997.
Claims 2-10 depend upon claim 1.
Claim 25 recites “passing the first product gas sorbed in the liquid sorbent medium in a first flow path into a first volume of a desportion/regeneration zone, the desportion/regeneration zone comprising the first volume and a second volume that are both enclosed by a single housing; forming a relatively lean, regenerated sorbent medium in a second flow path into the second volume of the desportion/regeneration zone; wherein the first and second flow paths are separated by a minimal surface area material”.
Paragraphs 12, 106-108, 117, and 117 describe the fluid in the second flow path as having a higher concentration of the product gas sorbed in the liquid sorbent medium. As described above cited paragraphs, the rich sorbent flows in the first flow path, vapor flows from the first flow path to the second flow path and into the second flow path, then condenses in the second flow path containing a second liquid flow. Thus, the fluid in the second flow path is not a relatively lean, regenerated sorbent medium. The process described in the specification is similar to the DCMD process of Fig 2 a in Lawson et al. “Membrane distillation” Journal of Membrane Science 124 1-25 published 1997.
Claims 26-29 depend upon claim 25.


Response to Arguments
The following is a response to Applicant’s arguments filed 16 Feb. 2022:

Applicant argues that the objections to the drawings made in the office action mailed 18 Nov. 2022 are overcome by amendment.
Examiner agrees and the objections are withdrawn. However, new objects are presented herein.

Applicant argues that the objections to claim 25 made in the office action mailed 18 Nov. 2022 are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the claim amendments overcome the 103 prior art rejection in view of Find and Slaughter.
Examiner agrees and the rejections are withdrawn. However, the claim amendments raise issues of new matter and are thus rejected under 112a herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776